Citation Nr: 1401575	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the termination of the appellant's death pension benefits was proper.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1988 to December 1991; he passed away in November 2001.  The appellant in this case is the surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which terminated the appellant's death pension benefits.  The appellant timely appealed that decision.
FINDINGS OF FACT

By resolving doubt in the appellant's favor, while she and R.B. co-habitated on a short-term basis and had a child together, the appellant never held herself out as the spouse of R.B. such that she was remarried for VA purposes.


CONCLUSION OF LAW

The termination of the appellant's nonservice-connected death pension benefits was not proper, and entitlement to those death pension benefits is restored.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision, discussed below, with regards to the claim for restoration of death pension benefits, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.




Analysis

In light of the Board's findings below, the Board finds that the discussion regarding the procedural propriety of the termination of benefits under 38 C.F.R. § 3.105 to be moot.

In this case, the appellant met all the provisions for a nonservice-connected death pension prior to its termination; in fact, she was in receipt of those benefits for several years prior to the termination of those benefits.  There is no issue, therefore, regarding whether the Veteran met the relevant service requirements, and that appellant met the income requirements necessary for the award of death pension benefits in this case.  

The termination of the death pension benefits revolves around whether the appellant subsequently remarried for VA benefits purposes.  Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. § 1541.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50 (Emphasis added).

On appeal, the appellant has indicated that she was not remarried, and she disagrees that she has ever held herself out to be the spouse of R.B., the Veteran's brother.  In her notice of disagreement, substantive appeal, and most recently, in a January 2013 statement, the appellant indicated that she lived in a FEMA-provided trailer next to R.B.  She stated that a natural disaster flooded her trailer, and that she and her two minor children-one of whom was the child of the Veteran and the other the child of R.B.-moved into R.B.'s trailer on a short-term basis until she eventually moved to Shelby, Ohio.  

The RO determined that the appellant was holding herself out as the spouse of R.B., due to several court documents.  First, an August 2010 Court document, awarding guardianship to I.B.-the daughter of the appellant and the Veteran-to the maternal aunt, noted that R.B. was the "father of the child's sibling."  That Court document additionally noted that I.B. lived in a household that consisted of I.B., the appellant, R.B., and B.B.-the minor child of R.B. and the appellant.  Another Court document indicated that R.B. was the "stepfather," and noted that the household again consisted as noted above.  

Based on these documents, and the fact that R.B. and the appellant lived together and had a child together, the RO determined that the appellant was holding herself out as the spouse of another, and therefore pension benefits should be terminated.  The Board disagrees.

The Board notes that while the Court documents do note that the Veteran's brother, R.B., was the "stepfather," it appears that those were the Court's own references, and that such matters were not explicitly determined by the Court.  In essence, those statements are dicta by the Court and are not direct factual findings by the Court.  In fact, it appears that the Court used "stepfather" as a shorthand reference in later Court documents instead of "father of the child's sibling," as was first stated in the Court documents.  

While the Board concedes that the appellant was living with a member of the opposite sex, she must also have held herself out as the spouse of that person.  In this case, the Board finds that the evidence is at least in equipoise as to whether the appellant did so or not.  While she was living with the father of one of her children, she also indicated that such was on a short-term basis due to her FEMA-provided trailer being flooded by a natural disaster.  She continually stated that she did not live with R.B. as a spouse, nor marry him; she emphatically and repeatedly stated that she has not remarried, and in one correspondence indicates that it is her intention to never remarry.  Moreover, it does not appear that the requirements of a common law marriage under Ohio law have been met in this case.

In the January 2013 statement, the appellant stated that the Court wrote him in as the stepfather because he was B.B.'s father; she further indicated that R.B. never provided for I.B.'s needs and wants, nor did she ever marry him or live with him as a couple.  The Board finds these statements bring the evidence with regards to whether she held herself out to be a spouse of R.B. into equipoise.  In such a case, the Board is required to give the benefit of the doubt to the appellant.  

Accordingly, the Board finds that the appellant did not hold herself out as the spouse of R.B., even though they co-habitated on a short-term basis after the appellant's trailer flooded following a natural disaster and had a child together prior to such co-habitation.  By resolving benefit of the doubt in her favor, the Board finds that the termination of the appellant's death pension benefits was not proper and therefore those death pension benefits should be restored.  See 38 C.F.R. §§ 3.50, 3.102.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to death pension benefits is restored and, to that extent, the appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


